DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 15 and 18 are also rejected due to dependency.
	Claim 15 recites “having a user engage the power source”. It is unclear what the Applicant intends to claim. Does the Applicant mean the user turns the power source on/off or something else? Clarification is requested via amendments. Same rejection applies to claim 18. 
	Claim 15 recites “having the first or the second light source activate if a pulse is a detected”. It is unclear whether the Applicant intends to claim that the user switches on the light sources or the processor automatically switches on the light sources upon detection of pulse. Clarification is requested via amendments. Same rejection applies to claim 18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al. (USPN 6,572,636-cited by the Applicant).
	Regarding claim 1, Hagen et al. discloses a pulse sensing device (figure 4) comprising: a main body comprising at least a pair of sensors, a power source, a power 
	Regarding claim 2, Hagen et al. discloses the at least a pair of sensors comprise photo sensors (Col. 4 lines 56-65).
	Regarding claim 3, Hagen et al. discloses the at least a pair of sensors comprise lasers (Col. 4 lines 56-65).
	Regarding claim 4, Hagen et al. discloses the at least a pair of sensors comprise oximetry sensors (Col.6 lines 30-55).
	Regarding claim 5, Hagen et al. discloses the casing comprises non-latex medical grade disposable foam (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 6, Hagen et al. discloses the casing comprises PVA foam (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 7, Hagen et al. discloses the casing is deformable (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 8, Hagen et al. discloses the at least one light source is a light emitting diode (Col.4 lines 25-55).
	Regarding claim 9, Hagen et al. discloses the power source is a non-rechargeable battery (Col.6 lines 30-55).
	Regarding claim 10, Hagen et al. discloses the main body has a length of at least 80 millimeters and a width of at least 10 millimeters (figure 5, Col.6 line 30-Col.7 line 50).

	Regarding claim 12, Hagen et al. discloses the ratio of the at least a pair of sensors to the at least one light source is at least 2 to 1 (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 13, Hagen et al. discloses the divider comprises a first section located inside the casing and a second section located outside the casing (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 14, Hagen et al. discloses the divider is plastic (figure 5, Col.6 line 30-Col.7 line 50).
  	Regarding claim 15, Hagen et al. discloses a method of using a pulse sensing device, comprising the steps of: providing a pulse sensing device, wherein the pulse sensing device comprises a main body comprising at least four sensors, at least one power connector, at least a first light source and a second light source, a power source, and a divider configured to separate the power source from the at least one power connector (figure 5, Col.6 line 30-Col.7 line 50);   a casing surrounding the main body; an adhesive layer contacting located on a surface of the casing (figure 5, Col.6 line 30-Col.7 line 50); having a user engage the power source, having the user contact the adhesive layer to a body part (figure 5, Col.6 line 30-Col.7 line 50); and having the first light source or the second light source activate if a pulse is detected (figure 7).
	Regarding claim 16, Hagen et al. discloses the pulse detected is above 5 beats per minute (figure 5, Col.6 line 30-Col.7 line 50).

	Regarding claim 18, Hagen et al. discloses providing a tourniquet; having the user apply the tourniquet to a body part at a first location with a first amount of force (figure 5, Col.6 line 30-Col.7 line 50); having the user engage the power source (figure 5, Col.6 line 30-Col.7 line 50); having the user contact the adhesive layer to the body part; having the first light source or the second light source activate if a pulse is detected (figure 7); and, having the user apply the tourniquet with a second amount of force, wherein the second amount of force is greater than the first amount of force (figure 5, Col.6 line 30-Col.7 line 50).
	Regarding claim 19, Hagen et al. discloses the step of: the light source being deactivated (figure 7).
	Regarding claim 20, Hagen et al. discloses to engage the power source the user removes the divider (figure 5, Col.6 line 30-Col.7 line 50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791